DETAILED ACTION
In response to the Response filed on January 28, 2021, claims 1-8 are withdrawn. Currently, claims 1-12 are still pending with claims 10-12 being further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B drawn to Fig. 56 in the reply filed on January 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2726” has been used to designate both notches (Fig. 27)  and hollow hood (Fig. 56).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities: the reference number “2726” is used in [0043]-[0044], [0053], and [0067] for notches and also used in [0073] for the hollow hood. See also objections to the drawing above. Appropriate correction is required.

Claim Objections
Claims 10-12 are objected to because of the following informalities: 
Claim 10: the recitation of “said hood” in line 5 should be recited as --said hollow hood-- to avoid any confusion of antecedent basis.  
Claims 11 and 12 are objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalton (US Pub. No. 2006/0206008 A1).
Claim 10. Dalton discloses a surgical device deployment tool, the tool comprising: 
a handle member (23) having a proximal end (i.e., end away from tip 24) and a distal end (i.e., end toward tip 24 to which stem 25 extends from); 
a shaft (25) attached to said distal end of said handle member, said shaft extending distally and terminating at a shaft head (i.e., end of stem 25 adjacent groove 27); and 
a hollow hood (24) attached to said shaft head, said hood having an inner surface (28) formed such that a gap (27) exists between said inner surface and an adjacent outside surface of said shaft head (i.e., surface of stem 25 engaging with protrusion 26) ([0028]-[0029], Fig. 2).
Claim 11. Dalton discloses the surgical device deployment tool of claim 10, wherein said inner surface of said hollow hood is sized to receive a plurality of distal tips (26) of fins (14) of a surgical instrument (10) to be deployed in a surgical procedure ([0029]). It is noted that the structure of “a plurality of distal tips of a surgical instrument to be deployed in a surgical procedure” is not positively required the instant claim, instead the recitation is interpreted as further limiting the size of the inner surface of the hollow hood.
Claim 12. Dalton discloses the surgical device deployment tool of claim 11, wherein, in a non-deployed state, said plurality of distal tips of fins of said surgical instrument are removably secured within said hollow hood (Fig. 2; i.e., protrusions 26 are removably secured by annular face 28 of tip 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. In particular, Osman (Figs. 2A-2B), Shelton (Figs. 2-3), and Piskun (Figs. 5A-5B) all also discloses the claimed features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JENNA ZHANG/Primary Examiner, Art Unit 3783